United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3334
                                    ___________

Roberta Norfleet,                     *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Missouri.
                   1
Larry G. Massanari, Acting            *
Commissioner of Social Security,      * [UNPUBLISHED]
                                      *
           Appellee.                  *
                                 ___________

                           Submitted: June 7, 2001
                               Filed: June 15, 2001
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Roberta Norfleet appeals the district court’s2 order affirming the Commissioner’s
decision to deny supplemental security income benefits. Norfleet alleged disability



      1
       Larry G. Massanari has been appointed to serve as Acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
      2
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
since January 1984 from back pain. After a careful review of the record, see Gowell
v. Apfel, 242 F.3d 793, 796 (8th Cir. 2001) (standard of review), we affirm.

        Norfleet first argues the administrative law judge (ALJ) improperly analyzed her
mental impairment, and ignored evidence that her pain was psychological in origin. We
reject this argument, because the record shows that the ALJ complied with the process
for evaluating mental impairments, as described in the applicable regulations. See 20
C.F.R. § 416.920a (2001) (evaluation of mental impairment); Gowell, 242 F.3d at 795
n.2, 796, 798 (court will not disturb decision of ALJ who considers, but for good cause
expressly discredits, claimant’s complaints of disabling pain, even in cases involving
psychogenic symptoms resembling those of physical disease; disability finding is
disfavored where claimant presents no evidence of ongoing counseling or psychiatric
treatment, or change in mental capabilities); Smith v. Shalala, 987 F.2d 1371, 1375 (8th
Cir. 1993) (substantial evidence supported ALJ’s discounting of psychiatrist’s opinion
that claimant suffered from disabling mental impairments where, inter alia, claimant did
not allege mental impairment in disability application).

       We also reject Norfleet’s assertion that the ALJ’s hypothetical to the vocational
expert did not fully describe her limitations. See Roberts v. Apfel, 222 F.3d 466, 471
(8th Cir. 2000) (vocational expert testimony constitutes substantial evidence when
testimony is based on hypothetical that captures concrete consequences of claimant’s
deficiencies; hypothetical is proper if it sets forth impairments accepted as true by
ALJ).

      Accordingly, we affirm. See 8th Cir. R. 47B.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-